DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 2018/0098731 A1) (hereinafter – Yoon).

Regarding claims 1 and 11, Yoon discloses A patient monitoring system, comprising (Abstract and entire document):
a first PPG sensor in contact with a patient at a first location, the first sensor providing first data over a first time period related to the patient to determine one or more patient parameters (FIG. 5A, finger PPG);
a second PPG sensor in contact with a patient at a second patient location different from the first location, the second sensor providing second data over said first time period related to the patient to determine one or more patient parameters (FIG. 5A, wrist PPG); and
a processor configured to: compare at least a portion of the first data and at least a portion of the second data in order to calculate a differential pulse transit time (DPTT) between the first and second locations (FIG. 5A and para. [0070], “The transit time calculator 411 may calculate a first differential pulse transit time DPTT1 using the ECG signal and the first pulse wave signal, calculate a second differential pulse transit time DPTT2 using the ECG signal and the second pulse wave signal, and calculate a third differential pulse transit time DPTT3 using the first pulse wave signal and the second pulse wave signal.”); and
determine continuous non-invasive blood pressure (CNIBP) using the first data, the second data and the DPTT (Para. [0072], “However, according to the present exemplary embodiment, in addition to the ECG and one pulse wave signal, two or more different pulse wave signals are used to calculate PTTs and the PTTs are applied to the estimation of blood pressure, so that the blood pressure estimate error due to the PEP can be reduced.”).
Regarding claims 2 and 12, Yoon discloses The patient monitoring system of claim 1, wherein the processor is configured to compare at least one fiducial point in the first data and in the second data in order to calculate DPTT (FIG. 5A and para. [0070], “The transit time calculator 411 may calculate a first differential pulse transit time DPTT1 using the ECG signal and the first pulse wave signal, calculate a second differential pulse transit time DPTT2 using the ECG signal and the second pulse wave signal, and calculate a third differential pulse transit time DPTT3 using the first pulse wave signal and the second pulse wave signal.”).
Regarding claims 3 and 13, Yoon discloses The patient monitoring system of claim 2, wherein the at least one fiducial point comprises a peak of the pulse, the trough of the pulse or the location of maximum upslope gradient (FIG. 5A and para. [0070], “The transit time calculator 411 may calculate a first differential pulse transit time DPTT1 using the ECG signal and the first pulse wave signal, calculate a second differential pulse transit time DPTT2 using the ECG signal and the second pulse wave signal, and calculate a third differential pulse transit time DPTT3 using the first pulse wave signal and the second pulse wave signal.”).
Regarding claims 10 and 20, Yoon discloses The patient monitoring system of claim 1, further comprising a blood pressure cuff configured to intermittently calibrate the patient monitoring system (Para. [0018] – [0019], “The external apparatus may include a cuff-type blood pressure estimating apparatus and the reference biometric information includes at least one of a cuff blood pressure estimated by the cuff-type blood pressure estimating apparatus and cuff pressure information.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-9, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2018/0098731 A1) (hereinafter – Yoon) in view of Vule et al. (US 2022/0183569 A1) (hereinafter – Vule).

Regarding claims 4 and 14, Yoon discloses The patient monitoring system of claim 1, Yoon fails to disclose wherein the processor is configured to input at least a portion of the first data, at least a portion of the second data, and the calculated DPTT into a deep learning Al model to determine CNIBP.
However, in the same field of endeavor, Vule teaches wherein the processor is configured to input at least a portion of the first data, at least a portion of the second data, and the calculated DPTT into a deep learning Al model to determine CNIBP (Para. [0034], “In a first step, features are extracted (e.g., inferred, obtained, derived, etc.) using deep learning or some other neural-network model (collectively, DL model). Thus, the DL model is merely used for feature extraction; it is not used as an actual predictor of the physiological property (e.g., the BP). In a second step, the extracted features from the DL model are used as input to a ML model, which outputs the BP.” And para. [0104], “In another example, the DL model can be a convolutional neural network (CNN), such as the CNN 960 and the feature-extraction portion (or a portion thereof) of the CNN 960 can constitute the portion 906 of the DL model 904.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Yoon to include machine learning as taught by Vule in order to obtain more accurate blood pressure measurements (Para. [0029], “The aforementioned features result in more comfortable wearable device while also increasing reliability and accuracy of the device sensing, measuring, analyzing, and displaying of physiological information.”).
Regarding claims 6 and 16, Yoon discloses The patient monitoring system of claim 4, Yoon further discloses wherein the first data input comprises one or more features derived from the raw PPG signal from the first PPG sensor, and wherein the second data input comprises one or more corresponding features derived from the raw PPG signal from the second PPG sensor (FIG. 5A and para. [0070], “The transit time calculator 411 may calculate a first differential pulse transit time DPTT1 using the ECG signal and the first pulse wave signal, calculate a second differential pulse transit time DPTT2 using the ECG signal and the second pulse wave signal, and calculate a third differential pulse transit time DPTT3 using the first pulse wave signal and the second pulse wave signal.”).
Regarding claims 7 and 17, Yoon discloses The patient monitoring system of claim 6, Yoon further discloses wherein the one or more features comprises one or more of: pulse duration, relative position of maximum upslope of the systolic rise, peak location and amplitude, perfusion index, baseline trend, respiratory cycle information, area of upstroke, downstroke, max gradient of upslope, and baseline value (FIG. 5A and para. [0070], “The transit time calculator 411 may calculate a first differential pulse transit time DPTT1 using the ECG signal and the first pulse wave signal, calculate a second differential pulse transit time DPTT2 using the ECG signal and the second pulse wave signal, and calculate a third differential pulse transit time DPTT3 using the first pulse wave signal and the second pulse wave signal.”).
Regarding claims 8 and 18, Yoon discloses The patient monitoring system of claim 6, Yoon further discloses wherein said one or more features are calculated as a sequence of values over time (FIG. 5A and para. [0070], “The transit time calculator 411 may calculate a first differential pulse transit time DPTT1 using the ECG signal and the first pulse wave signal, calculate a second differential pulse transit time DPTT2 using the ECG signal and the second pulse wave signal, and calculate a third differential pulse transit time DPTT3 using the first pulse wave signal and the second pulse wave signal.”).
Regarding claims 9 and 19, Yoon discloses The patient monitoring system of claim 4, Yoon fails to disclose wherein the deep learning Al model is an LSTM model, a CNN model, or a hybrid CNN - LSTM model.
However, in the same field of endeavor, Vule teaches wherein the deep learning Al model is an LSTM model, a CNN model, or a hybrid CNN - LSTM model (Para. [0034], “In a first step, features are extracted (e.g., inferred, obtained, derived, etc.) using deep learning or some other neural-network model (collectively, DL model). Thus, the DL model is merely used for feature extraction; it is not used as an actual predictor of the physiological property (e.g., the BP). In a second step, the extracted features from the DL model are used as input to a ML model, which outputs the BP.” And para. [0104], “In another example, the DL model can be a convolutional neural network (CNN), such as the CNN 960 and the feature-extraction portion (or a portion thereof) of the CNN 960 can constitute the portion 906 of the DL model 904.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Yoon to include machine learning as taught by Vule in order to obtain more accurate blood pressure measurements (Para. [0029], “The aforementioned features result in more comfortable wearable device while also increasing reliability and accuracy of the device sensing, measuring, analyzing, and displaying of physiological information.”).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2018/0098731 A1) (hereinafter – Yoon) in view of Vule et al. (US 2022/0183569 A1) (hereinafter – Vule)  in further view of Kirenko et al. (US 2017/0055853 A1) (hereinafter – Kirenko).

Regarding claims 5 and 15, Yoon discloses The patient monitoring system of claim 4, Yoon fails to disclose wherein the first data input comprises red and infrared PPG data from the first PPG sensor, and wherein the second data input comprises red and infrared PPG data from the second PPG sensor.
However, in the same field of endeavor, Kirenko teaches wherein the first data input comprises red and infrared PPG data from the first PPG sensor, and wherein the second data input comprises red and infrared PPG data from the second PPG sensor (Para. [0004], and para. [0061], “A 2D camera sensor can be either monochrome (a single wavelength) sensor, or multi wavelength sensor (e.g. an RGB). The single spot photo-sensor 21 preferably includes, like known pulse oximeters, a dedicated light source 211, preferably in the visible (preferably red) or near infrared spectrum, and a photo detector 212.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Yoon to include wavelengths as taught by Kirenko in order to determine additional information that is useful (Para. [0004], “By evaluating the transmittance and/or reflectivity at different wavelengths (typically red and infrared), the blood oxygen saturation (SpO2) can be determined.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791